Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The rejections under 35 U.S.C. §103 set forth in the previous Office action are withdrawn in view of applicant’s claim amendments and arguments (see applicant’s remarks spanning pages 8-11 of the response filed 23 February 2022).  The non-statutory double patenting rejection set forth in the previous Office action over co-pending Application No. 17/059,477 (now issued as U.S. Patent No. 11,261,732) is withdrawn in view of applicant’s amendment to claim 1; specifically, the claims of the issued patent do not recite, for example, a roadway lining mechanism fixed on a second supporting seat that, in turn, is fixed on a bottom plate of the supporting cabin, or a space between the second supporting seat and the bottom plate that enables a conveyor belt and objects transported thereon to pass through, as recited in amended claim 1 in the present application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        10 March 2022